Case 1:19-cv-10705-RGS Document 101 Filed 07/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

JOHN HARNOIS,
Plaintiff
Vv. Case No. 1:19-cv-10705-RGS
UNIVERSITY OF MASSACHUSETTS
DARTMOUTH, PEYTON R. HELM,
CYNTHIA CUMMINGS, DEBORAH
MAJEWSKI, SCOTT WEBSTER, DAVID
GOMES, JOHN BUCK, EMIL FIORAVANTI,

and UNNAMED PROFESSOR,
Defendants.

 

SBROPOSED} FINAL JUDGMENT

WHEREAS, Plaintiff John Harnois has asserted numerous federal and state law
claims against Defendants in this case (the “Litigation”);

AND WHEREAS, Plaintiff and Defendants agreed to settle the Litigation, and the
Court, by order of July 2, 2020 (Dkt. 92), enforced the settlement and reformed the
Settlement Agreement and Release as reflected in attached Exhibit 1;

NOW THEREFORE, without this Final Judgment constituting any evidence
against or admission by Defendants regarding any issue of fact or law, it is ORDERED,

ADJUDGED, AND DECREED:
Case 1:19-cv-10705-RGS Document 101 Filed 07/23/20 Page 2 of 2

That Judgment enter in accord with the terms of the Settlement Agreement and

Release contained in attached Ex. 1.

Dated: 7-23-42

    
   

BY, the Court:

   

Hon. Richar&G. Stearns
United States District Court Judge
